DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18, 20-21, 23-26, 29-30, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki (JP2008117809) in view of via the English translation provided in view of Aksamit (US20080099193).
Regarding claim 17, Sakaki teaches a self-assembling heat flow object comprising: a material (“shape memory alloy” – 23; Fig. 1-2) having one or more self-assembling properties that cause the material to be reactive to an environmental stimulus (“temperature” - ¶[0029]); and one or more thermal pathways (via "2nd component” Fig. 2), wherein an application of the environmental stimulus (“temperature” - ¶[0029]) causes the self-assembling heat flow object to deploy from an undeployed state (see contracted state; Fig. 12 at a low temperature) where the self-assembling heat flow object is compacted to a deployed state (see uncontracted state; Fig. 12 at a high temperature) where the self-assembling heat flow object is uncompacted to 
	Sakaki does not teach wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced illumination.
	Aksamit teaches wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced illumination  (“electrical current, heat, a magnetic field, light, or anything else that induces the shape memory alloy” - ¶[0043]), in order to provide multiple responses to external stimuli, providing different characteristics of reaction (¶[0043-0044]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced illumination as taught by Aksamit, in order to provide multiple responses to external stimuli, providing different characteristics of reaction (¶[0043-0044]), thereby increasing the design flexibility of the system.
Regarding claim 18, Sakaki teaches the limitations of claim 17, and Sakaki further teaches a second material ("2nd component” – 24 – Fig. 2) disposed on the material having the self-assembling properties, wherein the second material defines the one or more thermal pathways.

Regarding claim 21, Sakaki teaches the limitations of claim 18, and Sakaki further teaches wherein the self-assembling heat flow object is disposed on a substrate (“electronic component” – 22; Fig. 1-2).
Regarding claim 23, Sakaki teaches the limitations of claim 17, and Sakaki further teaches wherein the material is a paramagnetic material (“Ni-Ti” – Fig. 2, also known as Nitinol).
	Regarding claim 24, Sakaki teaches the limitations of claim 17, and Sakaki further teaches wherein the material (“Ni-Ti” – Fig. 2) comprises nickel.
Regarding claim 25, Sakaki teaches the limitations of claim 17, and Sakaki further teaches wherein the material is an alloy comprising nickel and titanium (“Ni-Ti” – Fig. 2).
Regarding claim 26, Sakaki teaches the limitations of claim 17, and is silent to 
wherein the material comprises a shape memory polymer.
	Aksamit teaches wherein a shape memory polymer (¶[0025-0027]) may be used in place of a shape memory alloy, as shape memory polymers behave in a manner analogous to shape memory alloys in a self-assembling heat transfer device.  
Accordingly, the prior art references teach that is known the shape memory alloy and the shape memory polymer of Aksamit are functional equivalents.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include the shape memory polymer of Aksamit, in order to provide a shape memory self-assembling material, 
Regarding claim 29, Sakaki teaches a method of forming a device configured to direct heat flow, the method comprising: placing one or more materials (“shape memory alloy” – 23; Fig. 1-2)  having one or more of self-assembling properties on a substrate (“electronic component” – 22; Fig. 1-2), wherein the self-assembling properties cause the shape memory material to react to an environmental stimulus (“temperature” - ¶[0029]); providing one or more thermal pathways (via "2nd component” 24 Fig. 2), wherein providing one or more thermal pathways comprises placing a thermally conductive material (24 & Cu; Fig. 2) on the one or more materials; and causing the environmental stimulus such that the one or more materials deploy from an undeployed state (see contracted state; Fig. 12 at a low temperature)  where the substrate having the one or more materials is compacted to a deployed state (see uncontracted state; Fig. 12 at a high temperature)  where the substrate is uncompacted to arrange the one or more thermal pathways for movement of heat at one or more locations adjacent to the device  (Air; Fig. 1 & plate 17).
Sakaki does not teach wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced illumination.
	Aksamit teaches wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced illumination as taught by Aksamit, in order to provide multiple responses to external stimuli, providing different characteristics of reaction (¶[0043-0044]), thereby increasing the design flexibility of the system.
Regarding claim 30, Sakaki teaches the limitations of claim 29, and Sakaki further teaches causing the environmental stimulus is further selected from a heating or a cooling of the substrate (“temperature” - ¶[0029]).
Regarding claim 33, Sakaki teaches device configured to direct heat flow, the device comprising: a plurality of self-assembling heat flow objects (11; Fig. 1), the plurality of self- assembling heat flow objects comprising: a substrate; a shape memory material (“shape memory alloy” – 23; Fig. 1-2)  disposed on the substrate (electronic component – 22; Fig. 2), wherein the shape memory material comprises one or more self-assembling properties that cause the shape memory material to be reactive to an environmental stimulus (temperature ¶[0029]); and one or more thermal pathways (via "2nd component” 24 Fig. 2), wherein an application of the environmental stimulus causes the plurality of self- assembling heat flow objects to deploy from an undeployed state (see contracted state; Fig. 12 at a low temperature)   
Sakaki does not teach wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced illumination.
	Aksamit teaches wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced illumination  (“electrical current, heat, a magnetic field, light, or anything else that induces the shape memory alloy” - ¶[0043]), in order to provide multiple responses to external stimuli, providing different characteristics of reaction (¶[0043-0044]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include wherein the material is reactive to an environmental stimulus selected from a magnetic flield adjacent to the self-assembling heat flow object, an introduction of an electrical current, and an induced 
Regarding claim 34, Sakaki teaches the limitations of claim 33, and Sakaki further teaches a second material disposed on the shape memory material having the self-assembling properties, wherein the second material comprises the one or more thermal pathways (24 & Cu – Fig. 3).
Regarding claim 35, Sakaki teaches the limitations of claim 34, and Sakaki further teaches the second material is a thermally conductive material (24 & Cu – Fig. 3).
Claim 19, 27-28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki (JP2008117809) in view of Aksamit (US20080099193) and in further view of IBM Technical Disclosure Bulletin NN82056373, hereinafter referred to as IBM.
Regarding claim 19, Sakaki teaches the limitations of claim 18, and Sakaki does not teach wherein the second material is a thermally conductive material  configured as a plurality of thermally conductive traces.
IBM teaches wherein the second material is a thermally conductive material (“good thermally conducting material" - Page 1) configured as a plurality of thermally conductive traces (“fingers” – 18; Fig. 1-2), in order to control the rate of heat dissipation via multiple traces (Page 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include wherein the second material is a thermally conductive material  configured as a plurality of thermally 
Regarding claim 27-28, Sakaki teaches the limitations of claim 17, and Sakaki does not teach wherein: the deployed state is a first deployed state; and an application of a second environmental stimulus causes the self-assembling heat flow object to arrange into a second deployed state to further arrange the one or more thermal pathways for directing the thermal energy to the one or more locations; an application of a third environmental stimulus causes the self-assembling heat flow object to arrange into a third deployed state to further arrange the one or more thermal pathways for directing the thermal energy to the one or more locations.
IBM teaches wherein: the deployed state is a first deployed state; and an application of a second environmental stimulus causes the self-assembling heat flow object to arrange into a second deployed state to further arrange the one or more thermal pathways for directing the thermal energy to the one or more locations; an application of a third environmental stimulus causes the self-assembling heat flow object to arrange into a third deployed state to further arrange the one or more thermal pathways for directing the thermal energy to the one or more locations (“As the temperature increases, the bi metallic strip 20 will start to straighten out. This action will cause more and more of the fingers to contact the top of the chip, thus increasing the heat pathway for thermal conduction as the temperature rises. The extreme of this condition, where all fingers 18 are contacting the chip, is shown in solid lines in Fig. 1.”, thus, at each discrete increase in temperature, or stimulus, there are more fingers to conduct heat), in order to increase heat dissipation capacity as the temperature increases and more 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include the second and third stimulus applications of IBM, in order to increase heat dissipation capacity as the temperature increases and more closely regulate the temperature of the device (“The present device will provide a controlled capacity for the dissipation of heat from a module, which dissipation capacity will increase as the temperature of the chip increases and decrease as the temperature of the chip decreases. This will also control the rate of heat dissipation, and also more closely regulate the device temperature”).  
Regarding claim 31-32, Sakaki teaches the limitations of claim 29, and Sakaki does not teach applying a second environmental stimulus such that the one or more materials deploy from the deployed state to a second deployed state to further arrange the one or more thermal pathways for movement of heat; applying a third environmental stimulus such that the one or more materials deploy from the second deployed state to a third deployed state to further arrange the one or more thermal pathways for movement of heat.
IBM teaches applying a second environmental stimulus such that the one or more materials deploy from the deployed state to a second deployed state to further arrange the one or more thermal pathways for movement of heat; applying a third environmental stimulus such 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include the second and third stimulus applications of IBM, in order to increase heat dissipation capacity as the temperature increases and more closely regulate the temperature of the device (“The present device will provide a controlled capacity for the dissipation of heat from a module, which dissipation capacity will increase as the temperature of the chip increases and decrease as the temperature of the chip decreases. This will also control the rate of heat dissipation, and also more closely regulate the device temperature”).  
Claims 22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki (JP2008117809) in view of Aksamit (US20080099193) and in further view of Moore (US6278607).
Regarding claim 22, Sakaki teaches the limitations of claim 21, and is silent to wherein the substrate is a printed circuit board.
Moore teaches wherein the substrate is a printed circuit board ("printed wiring board" - Col. 2, lines 40-50), in order to provide a thermally coupling/decoupling device for use in computer systems (Col. 2, lines 45-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include wherein the device to control heat flow is provided on a printed circuit board, in order to provide a thermally coupling/decoupling device for use in computer systems (Col. 2, lines 45-65).
Regarding claim 36, Sakaki teaches the limitations of claim 33, and is silent to wherein the substrate comprises a high thermally conductive material and wherein the device further comprises a second substrate comprising a low thermally conductive material disposed on the high thermally conductive material.
Moore teaches wherein the substrate comprises a high thermally conductive material (aluminum heat spreader plate 54; Fig. 4, with a thermal conductivity on the order of 200 W/mK) and wherein the device further comprises a second substrate (motherboard 42; Fig. 4 & "printed wiring board" - Col. 2, lines 40-50), in order to provide a thermally coupling/decoupling device for use in computer systems (Col. 2, lines 45-65).   While Moore is silent to the composite of the motherboard being a low thermally conductive material disposed on the high Official Notice motherboards are made of low thermally conductive materials (such as glass reinforced epoxy laminate, on the order of 3 W/mK), to provide the dielectric and mechanical strength requisite for a printed circuit board.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaki to include wherein the device to control heat flow is provided on a spreader plate and printed circuit board, in order to provide a thermally coupling/decoupling device for use in computer systems (Col. 2, lines 45-65) and to provide the dielectric and mechanical strength requisite for a printed circuit board.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763